Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Claims 1 and 3-30 are pending.
Claim 2 has been cancelled.
Claims 1, 11 and 21 are independent claims.
Claim 1 has been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Shunter on 08/16/2021
Claims 3 and 4 are amended as follows:
3 (Currently Amended) The system of claim [[2]]1, wherein when the sent and received current measurements are equal under normal operating conditions. 
 
4. (Currently Amended) The system of claim [[2]]1, wherein the processing element is configured to detect a partial short condition based on the comparison between the sent and received current measurements.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1, 11 and 21 the claims are not anticipated or made obvious by the prior art.  The dependent claims 3-10, 12-20 and 22-30 are thus also not anticipated or made obvious by the prior art.
Although the use of multiple ports in power distribution are common, claim 1 is novel in the communication of the current measurements between the nodes AND THEIR COMPARISON to enable or disable either: a power source connected to a particular power port; or a device connected to a particular load port.  Claims 11 and 21 are novel in that the power is measured into or out of both the power ports AND the load ports (e.g. bidirectional nodes and measuring current for both nodes) and also the communication link to enable or disable either: a power source connected to a particular power port; or a device connected to a particular load port.
Nelson (US 20050251296) teaches a system of nodes in a power distribution system comprising of nodes between power lines that transmit power bi-directionally between multiple sources and loads. The nodes contain individual ports that have single individual switches (whether they control a single or multiple line). Although Nelson describes “nodes” with multiple switches these are in reality a communication node tied to multiple distribution nodes with their own ports each with single switches as defined by the current specification and claims. Nelson does not teach a node with separate power line and load ports. Nelson does teach using a comparator with switch (referred to as a recloser/breaker) for closing the switch (restoring power) and a processor for also keeping the switch open until the 
Haines (US 2009/0027932) has the potential of having 2 switched ports in the node of Nelson. However, the control of two ports with two switches and one or more comparators is not anticipated nor made obvious using Nelson in combination with Haines.
Itri teaches a system of power nodes with integrated communication.  However the nodes are either power source nodes or receiver nodes.  There is no anticipation of having nodes with monitored power and load ports.
Jordan et al., US 2007/0102998, teaches a system of nodes for distribution of power in a vehicle (Fig. 3).  These nodes have a power pass through, 402, 404, 406 and 408 Fig. 4 which all are monitored.  However the load ports 414 and 416 do not have their own monitor, and the only manner to determine the load current is to follow the guidance in [0049] which requires shutting down all loads but one and measuring the current flowing through the power ports.  This is a direct teaching away from the requirement that each port have its own monitor.
Golden et al., US 2007/0271006, teaches a system that has a power port that can be bidirectional.  However there is no current being measured at the individual ports to communicate to other nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857